FILED

APR 2 6 2[]'|3

Clerk, U.S. District and
Bankruptcy Courts

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Muhammed Zbeida Tillisy,
Plaintiff,

v. Civil Action No.

/3-575'

Sheikh Sultan Bin Khalifa Al Nahyan,

\J\J\J\J§/L/\/\/\./

Defendant.

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed without prejudice pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a

prisoner’s complaint upon a determination that the complaint fails to state a claim upon which

relief may be granted or is frivolous).

Plaintiff is a prisoner incarcerated in Everett, Washington. He sues Sheikh Sultan Bin
Khalifa Al Nahyan for breach of contract. Plaintiff identifies defendant as the grandson of the
President of the United Arab Emirates and eldest son of the Crown Prince. Compl. at l.
Plaintiff alleges that on an unspecified date, defendant "contacted [him] as he has before in prior
occasions requesting that adult entertainment services be provided . . . which included exotic
women and recreational drugs for use (outside of the U.S.) . . . ." Ia'. Allegedly, plaintiff "had
the women flown in . . . on private chartered jets" to some unspecified location where they were
"pampered" and bought "clothing, sundries, that would be acceptable to [defendant]." Ia'. The

women were then "chartered/flown with [defendant] between the United Arab Emirates through

l

Europe and into the United States." Ia'. Plaintiff alleges that he explained to defendant that "all
the expenses were being paid out of my own personal expense account and the debt must be
settled immediately upon completion of the services and trip. [Defendant] explained this would
not be a problem and that a wire transfer would be completed as soon as possible." Ia'. at l-2.
When plaintiff presented defendant with a bill of $187,100, he allegedly received a phone call
"telling [him] that [defendant] will personally go to the bank and make sure the transfer is done."
Ia'. at 2. When plaintiff failed to receive a wire transfer, he "continued for 7 months to attempt
[to] contact [defendant]" through the Embassy of the United Arab Emirates in Washington, D.C.
and even "informed the Ambassador’s Offrce that they [sz'c] had photos of the Prince indulging
in fornication acts and the use of [illicit] drugs . . . with several women." Ia’ at 2. Accounting for
"accumulated interest due to late payment," plaintiff seeks $240,000. Ia'. at 3.

Disrnissal is warranted here for several reasons, although the Court will dismiss without
prejudice to see if Plaintiff can cure the inherent defects. First, "a contract to perform [] illegal
act[s]," such as alleged here (procuring of illegal drugs and pandering), "is void and
unenforceable." Al-Ibrahim v. Ea'de, 897 F. Supp. 620, 622 (D.D.C. l995). "The purpose of this
rule is to prevent wrongdoers from using or abusing the legitimate judicial process to resolve
disputes over their illegal undertakings." Id. at 622-23 (citing Bateman Eichler, Hz`ll Richards,
Inc. v. Berner, 472 U.S. 299, 306 (1985)). Second, the complaint does not allege the basic facts
surrounding this alleged oral contract For instance, no dates are given for any of the
negotiations nor are any locations provided concerning the contacts or services. Indeed, it is

reasonably safe to assume that plaintiff lacked the ability to perform the alleged acts from a

l prison cell, where his prison-account statement submitted with his informal pauperis application

shows he has been residing since no later than May 31, 20l2. See Ashcroft v. Iqbal, 556 U.S.
2

662, 678 (2009) ("a complaint must contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face") (citation and internal quotation marks omitted).
Without further clarification, the complaint’s farfetched allegations present the type of fantastic
or delusional scenarios warranting dismissal of the case as frivolous. Neitzke v. Williams, 490
U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994); see Crz'saj? v.
Holland, 655 F.2d 1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous
complaints . . . postulating events and circumstances of a wholly fanciful kind."). A separate

Order accompanies this Memorandum Opinion.

Date: April %2013